Case: 09-50536     Document: 00511076976          Page: 1    Date Filed: 04/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 12, 2010
                                     No. 09-50536
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALAN MORALES ARMENTA, also known as Yonathan David Montana
Morales, also known as Jose Israel Robledo, also known as Yonhatan Montana
Morales,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-1810-1


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
        Following a jury trial, Alan Morales Armenta was convicted of one count
of attempted illegal reentry, one count of having made a false claim of United
States citizenship, and three counts of aggravated identity theft.                   Morales
Armenta now appeals his conviction and sentence on one of the aggravated
identity theft convictions, namely, Count Five.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50536    Document: 00511076976 Page: 2        Date Filed: 04/12/2010
                                 No. 09-50536

      To convict Morales Armenta of aggravated identity theft, the Government
was required to prove that he “(1) knowingly [transferred, possessed, or] used
(2) the means of identification of another person (3) without lawful authority
(4) during and in relation to” certain felony violations, including attempted
illegal reentry and false claims of citizenship. United States v. Stephens, 571
F.3d 401, 404-05 (5th Cir. 2009) (internal quotation marks and citation omitted);
see 18 U.S.C. § 1028A(a)(1), (c)(2), (10). The term “means of identification” is
defined as “any name or number that may be used . . . to identify a specific
individual, including any . . . name [or] social security number.” 18 U.S.C.
§ 1028(d)(7). Morales Armenta argues that the Government did not present
sufficient evidence regarding the first of these elements, i.e., that he knowingly
possessed the Social Security card at issue.
      Viewing the evidence in the light most favorable to the verdict, a rational
trier of fact could have determined that the Government established all the
elements of the offense beyond a reasonable doubt. See United States v. Ollison,
555 F.3d 152, 158 (5th Cir. 2009). Trial testimony established that the Social
Security card at issue was seized from Morales Armenta on the date of his
arrest. The record also shows that a letter was written to the Douglas County
(Nebraska) Health Department Vital Statistics requesting a copy of the birth
certificate of Jose Israel Robledo and that the attachments to that letter included
a photocopy of a Social Security card in the name of Jose I. Robledo and a
photograph of Morales Armenta. Trial testimony established that the attached
Social Security card was that of the identity theft victim (Robledo) and further
that it bore the same name and Social Security number as the Social Security
card seized from Morales Armenta. This evidence, viewed in the light most
favorable to the verdict, was sufficient to show that Morales Armenta knowingly
possessed the name and Social Security number on the Social Security card at
issue. See Ollison, 555 F.3d at 158.
      AFFIRMED.

                                        2